                                                                                                                                                                  2
"'   ;ra 2@B (Rev. 02/08/2019) Judgment in a Criminal Petfy Case (Modified)                                                                 Page I of I       /   ;J


                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Offenses Committed On or After November I, 1987)
                                     v.

                         Ricardo Trujano-Mendoza                                    Case Number: 3:19-mj-21744

                                                                                   Michael David Stein
                                                                                   Defendant's Attorney


     REGISTRATION NO. 8485 1298                                                                                      FSl,EO
     THE DEFENDANT:                                                                                                    APR 2 5 2019
      ~ pleaded guilty to count(s) 1 of Complaint                                                                                                         .



      D was found guilty to count( s)                                             sou.fH'if-~~ !!~. 01s_r_R1cr"'CO"URT
                                                                                               . - -' .. ..., '·. -.,,, Vi-\L.IFORNJA
                                                                                                          ~

        after a plea of not guilty.
                                                                                                    . ·~ DEPUTY
        Accordingly, the defendant 1s adJudged guilty of such count(s), which mvolve the followmg offensersf:
                                                                                                                                 .~---....




     Title & Section                   Nature of Offense                                                              CountNumber{s)
     8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                    1

      D The defendant has been found not guilty on count( s)                  ~~~~~~~~~~~~~~~~~~~




      D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                     dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                     'TIME SERVED                             D

       12:1 Assessment: $10 WAIVED 12:1 Fine: WAIVED
       IZJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                                                                                                                                                                       I
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative,                            charged in case
                                                                                                                                                                       I
                                                                                                                                                                       I
           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and                                                 I
      United States Attorney of any material change in the defendant's economic circumstances.
                                                                                                                                                                       I
                                                                                  Thursday, April25, 2019
                                                                                  Date of Imposition of Sentence


                                                                                  :Micfiae{J. Seng
                                                                                  HONORABLE MICHAEL J. SENG
                                                                                  UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                        3:19-mj-21744
